764 N.W.2d 271 (2009)
ORCHARD ESTATES OF TROY CONDOMINIUM ASSOCIATION, INC., Christopher J. Komasara, and A. Maria Komasara, Plaintiffs-Appellants,
v.
Fouad DAWOOD and Nadiya Dawood, Defendants-Appellees.
Docket No. 137974. COA No. 278514.
Supreme Court of Michigan.
April 29, 2009.

Order
On order of the Court, the application for leave to appeal the September 18, 2008 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we AFFIRM the Court of Appeals conclusion, under the provisions of the master deed and the restrictive covenants in this case, that neither the bylaws nor the restrictive covenants were binding on the defendants, because they were unrecorded. We VACATE the Court of Appeals majority's analysis of the Michigan Condominium Act, MCL 559.101, et seq., because it is unnecessary to the decision in this case. In all other respects, leave to appeal is DENIED, because we are not persuaded that the remaining questions presented should be reviewed by this Court.